Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vook [20070159924], in view of Goldman [7440474], further in view of Pouge et al  [9979998 ]

As to claim 1, 
Vook [20070159924] A network interface card device, comprising:
 respective communication interfaces configured to provide data connection with respective local devices configured to run respective clock synchronization clients [0083: “The PTP system utilizes a master clock 538 and a number of slave clocks 238, in this embodiment coupled together using the same communications path used by the acoustic receivers, although separate paths could be used.”- separate of each is respective and 0076: “The network 120 may be a local area network (LAN), wireless LAN, or even the Internet for example, and comprises a non characterized delay communications path.”]; 
at least one network interface to provide data connection between anetwork and ones of the local devices [0081: “the local clock is synchronized to
an external system time by the PTP interface 236.” And 0090; “The time synchronizing interface 536 is analogous to the PTP hardware 236 described in FIG. 2 and 4b. The local clocks 438 of the acoustic receivers 205 and the controller 525 are synchronized to the PTP master clock 538 using the PTP protocol as described with respect to FIG. 4a.”]; and 
a hardware clock configured serve the clock synchronization clients [0077: “The PTP hardware 236 includes a local clock which is synchronized to an external or system time, provided by a master clock which may be located in the central controller 125 or elsewhere. The master clock may alternatively be in one of the acoustic receivers.” And 0090: “The communications path interface 534 is coupled to a communications path having a non-characterized delay 520 such as an Ethernet LAN. The time synchronizing interface 536 is analogous to the PTP hardware 236 described in FIG. 2 and 4b. The local clocks 438 of the acoustic receivers 205 and the controller 525 are synchronized to the PTP master clock 538 using the PTP protocol as described with respect to FIG. 4a” and 0086: “The PTP hardware 236 recognizes PTP packets, and time-stamps them using the local PTP clock 438. This avoids the software jitter associated with higher levels of the software stack (ie MAC and above). Thus the times of arrival/departure of the above described synchronization messages are accurately determined” and 0077: The acoustic receiver 205… as implementation of PTP hardware, and a local oscillator 239”- accurately determined which maintains the time value] But Vook does not explicitly teach data connection between a packet data network and ones of the local devices 
Goldman [7440474 ] teaches one network interface to provide data connection between a packet data network and ones of the local devices [ “The frequency of this clock may be communicated to connected devices using a dedicated clocking tree, in which a hierarchy of clocking devices is ultimately synchronized to the global positioning system ”- connected devices with dedicated line   and “communication endpoints or devices to synchronize their clock signals to one another ”  and “The master clock source 104 is in communication with a controlled or slave clock source 112 across a packet data network 116. The controlled clock source 112 produces a clock signal 120 having a frequency that is synchronized or closely aligned with the frequency of the reference clock source signal 108 after operation of the system 100 has allowed the output frequencies of the controlled clock signal 120 to approach or match the frequency of the reference clock signal 108 ” and “The value held by the controlled source counter is used to adjust the control input to the controlled clock source's clock signal generator or oscillator. For example, the value held by the counter on the controlled clock source may be used to address a correction value maintained in a table”- time value is also maintained] 
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Vook and Goldman because both are directed toward synchronizing clock. Furthermore, Goldman improves upon the Vook by being able to synchronize clock in the data packet network such that the remote devices can be updated clock using network packets. 
But both do not explicitly each a clock controller configured to designate one of the local devices as a controlling device for updating the hardware clock.
However  Pogue [9979998] teaches  each a clock controller configured to designate one of the local devices as a controlling device for updating the hardware clock. [  “a first master device may provide audio data to a first group of slave devices via multicast transmissions. A second master device may similarly provide audio data to a second group of slave devices. The two master devices may each communicate with an access point. In some cases, one or more additional devices may also communicate with the access point. In such cases, the subsets of audio devices that are configured to transmit or receive audio data via multicast transmissions may be synchronized with respect to one another in the manner described previously. Then, each of the devices in communication with the access point may exchange time data to synchronize the devices with regard to a selected device, which may be designated as a time synchronization master device for the collective group of devices.  ” and “to synchronize an audio output using each of the audio devices, each audio device may determine the difference between its timer value and the timer value of a selected other audio device, which may be designated as a time synchronization master device. ”  and “one of the slave devices 108 associated with first subset of audio devices may be designated as a local synchronization master device 112(1) ”- the master device provides synchronization to first set of devices and one of the first set of devices is designated as the master devices to synchronize timer with second set of devices. And deginating device is equivalent to controller]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Vook and Goldman with Pogue because all are directed toward synchronization. Furthermore, Pogue improves upon combination of the Vook and Goldman by being able to designate device to master device such that the other group of devices can be directly clock synchronized to newly designated master for efficient and faster output. 


Allowable Subject Matter
Claim 14- 15,16-17, 18-24 allowed.
Claim 2-13, 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see 10-11, filed 5/19/2022 , with respect to the rejection(s) of claim(s) 1 under  103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Pouge [9979998 ]


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187